ORDER

PER CURIAM.
Movant appeals denial of Rule 24.035 relief after an evidentiary hearing. Both of mov-ant’s points on appeal involve claims which the motion court rejected on the basis of testimony at the motion hearing by movant’s trial counsel. Accordingly, the findings and conclusions of the motion court are not clearly erroneous as required by Rule 24.035(j) and State v. Vinson, 800 S.W.2d 444, 448 (Mo. banc 1990). No jurisprudential purpose would be served by an extended opinion. The order denying relief is affirmed. Rule 84.16(b).